MEMORANDUM **
Ahmed Masood and Shamsuda Begum, natives and citizens of Bangladesh, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen deportation proceedings on grounds of changed country conditions. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen because petitioners’ evidence was not sufficient to overcome the immigration judge’s adverse credibility finding, previously upheld by this court, and to establish prima facie eligibility for asylum or withholding of deportation. See id. at 785 (to establish a prima facie case, the evidence must reveal a reasonable likelihood that the statutory requirements for relief have been satisfied). We do not address petitioners’ ineffective assistance of counsel claim because it was not argued in the opening brief, and petitioners state they will file a motion to reopen due to ineffective assistance of counsel, which is the proper recourse.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.